Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Security Agreement”) dated as of May 8, 2019, is
executed by Legalsimpli Software, LLC, a limited liability company organized
under the laws of Puerto Rico (the “Debtor”), and Conversion Labs PR LLC (the
“Secured Party”).

 

R E C I T A L S:

 

WHEREAS, Debtor desires to borrow funds and obtain financial accommodations or
has in the past has borrowed and obtained financial accommodations from Secured
Party both pursuant to an amended and restated promissory note dated on or about
the date hereof (as amended, renewed, supplemented or modified from time to
time, the “Note”) and otherwise.

 

NOW, THEREFORE, in consideration of the credit extended in the past, now and in
the future by Secured Party to the Debtor and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor and Secured Party hereby agree as follows:

 

A G R E E M E N T S:

 

1DEFINITIONS.

 

1.1 Defined Terms. Capitalized terms used but not otherwise defined in this
Security Agreement (including the Recitals) shall have the meanings ascribed to
them in the Note.

 

1.2 Other Terms Defined in UCC. All other capitalized words and phrases used
herein and not otherwise specifically defined herein or in the Note shall have
the respective meanings assigned to such terms in the Uniform Commercial Code in
effect in Puerto Rico from time to time, to the extent the same are used or
defined therein.

 

2SECURITY FOR THE OBLIGATIONS.

 

2.1 Security for Obligations. As security for the payment and performance of the
Obligations, Debtor does hereby pledge, assign, transfer, deliver and grant to
Secured Party, for its own benefit, a continuing and unconditional first
priority security interest in and to any and all property of Debtor, of any kind
or description, tangible or intangible, wheresoever located and whether now
existing or hereafter arising or acquired, including the following (all of which
property for Debtor, along with the products and proceeds therefrom, are
individually and collectively referred to as the “Collateral”):

 

(a) all property of, or for the account of, Debtor now or hereafter coming into
the possession, control or custody of, or in transit to, Secured Party or any
agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and

 



1

 

 

(b) the additional property of Debtor, whether now existing or hereafter arising
or acquired, and wherever now or hereafter located, together with all additions
and accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of Debtor’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of Debtor’s right, title and interest in and to all
computer software required to utilize, create, maintain and process any such
records or data on electronic media, identified and set forth as follows:

 

(i) All Accounts and all goods whose sale, lease or other disposition by Debtor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, Debtor, or rejected or refused by a Customer;

 

(ii) All Inventory, including raw materials, work-in-process and finished goods;

 

(iii) All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

 

(iv) All Software and computer programs;

 

(v) All Securities, Investment Property, Financial Assets and Deposit Accounts,
and all funds at any time deposited therewith;

 

(vi) All As-Extracted Collateral, Commodity Accounts, Commodity Contracts, and
Farm Products;

 

(vii) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and

 

(viii) All real estate property owned by Debtor and the interest of Debtor in
fixtures related to such real property;

 

(ix) All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.

 



2

 

 

3MISCELLANEOUS.

 

3.1 Amendments; Waivers. No delay on the part of Secured Party in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Transaction
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Secured Party, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

3.2 WAIVER OF DEFENSES. DEBTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH DEBTOR MAY NOW HAVE OR HEREAFTER MAY HAVE
TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT. PROVIDED
SECURED PARTY ACTS IN GOOD FAITH, DEBTOR RATIFIES AND CONFIRMS WHATEVER SECURED
PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO
DEBTOR.

 

3.3 MANDATORY FORUM SELECTION. TO INDUCE SECURED PARTY TO MAKE CERTAIN FINANCIAL
ACCOMODATIONS TO DEBTOR, DEBTOR IRREVOCABLY AGREES THAT ANY DISPUTE ARISING
UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER LOAN DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM
IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE COURTS LOCATED IN PUERTO RICO; PROVIDED, HOWEVER,
SECURED PARTY MAY, AT SECURED PARTY’S SOLE OPTION, ELECT TO BRING ANY ACTION IN
ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH PUERTO RICO
LAW. DEBTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY COURT
HAVING ITS SITUS IN SAID JURISDICTION (OR TO ANY OTHER JURISDICTION OR VENUE, IF
SECURED PARTY SO ELECTS), AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS. DEBTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO DEBTOR, AS APPLICABLE, AS SET FORTH HEREIN IN THE
MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 



3

 

 

3.4 WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND DEBTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTOR.

 

3.5 Assignability. Secured Party, without consent from or notice to anyone, may
at any time assign Secured Party’s rights in this Security Agreement, the other
Transaction Documents, the Obligations, or any part thereof and transfer Secured
Party’s rights in any or all of the Collateral, and Secured Party thereafter
shall be relieved from all liability with respect to such Collateral. This
Security Agreement shall be binding upon Secured Party and Debtor and its
respective legal representatives and successors. All references herein to Debtor
shall be deemed to include any successors, whether immediate or remote. In the
case of a joint venture or partnership, the term “Debtor” shall be deemed to
include all joint venturers or partners thereof, who shall be jointly and
severally liable hereunder.

 

3.6 Binding Effect. This Security Agreement shall become effective upon
execution by Debtor and Secured Party, and shall bind the Debtor and Secured
Party, and their respective successors and permitted assigns.

 

3.7 Governing Law. This Agreement shall be delivered and accepted in and shall
be deemed to be a contract made under and governed by the internal laws of
Puerto Rico, and for all purposes shall be construed in accordance with the laws
of such territory, without giving effect to the choice of law provisions of such
State.

 

3.8 Enforceability. Wherever possible, each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

3.9 Time of Essence. Time is of the essence in making payments of all amounts
due Secured Party under the Transaction Documents and in the performance and
observance by Debtor of each covenant, agreement, provision and term of this
Security Agreement and the other Transaction Documents.

 



4

 

 

3.10 Counterparts; Facsimile Signatures. This Security Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Security
Agreement. Receipt of an executed signature page to this Security Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. Electronic records of executed Transaction Documents maintained by
Secured Party shall be deemed to be originals thereof.

 

3.11 Notices. Except as otherwise provided herein, Debtor waives all notices and
demands in connection with the enforcement of Secured Party’s rights hereunder.
All notices, requests, demands and other communications provided for hereunder
shall be made in accordance with the terms of the Note.

 

3.12 Costs, Fees and Expenses. Debtor shall pay or reimburse Secured Party for
all reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement of this
Security Agreement, including search fees, costs and expenses and attorneys’
fees, costs and time charges of counsel to Secured Party and all taxes payable
in connection with this Security Agreement. In furtherance of the foregoing,
Debtor shall pay any and all stamp and other taxes, UCC search fees, filing fees
and other costs and expenses in connection with the execution and delivery of
this Security Agreement and the other Transaction Documents to be delivered
hereunder, and agrees to save and hold Secured Party harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses. That portion of the Obligations
consisting of costs, expenses or advances to be reimbursed by Debtor to Secured
Party pursuant to this Security Agreement or the other Transaction Documents
which are not paid on or prior to the date hereof shall be payable by Debtor to
Secured Party on demand. If at any time or times hereafter Secured Party: (a)
employs counsel for advice or other representation: (i) with respect to this
Security Agreement or the other Transaction Documents; (ii) to represent Secured
Party in any litigation, contest, dispute, suit or proceeding or to commence,
defend, or intervene or to take any other action in or with respect to any
litigation, contest, dispute, suit, or proceeding (whether instituted by Secured
Party, Debtor, or any other Person) in any way or respect relating to this
Security Agreement; or (iii) to enforce any rights of Secured Party against
Debtor or any other Person under of this Security Agreement; (b) takes any
action to protect, collect, sell, liquidate, or otherwise dispose of any of the
Collateral; and/or (c) attempts to or enforces any of Secured Party’s rights or
remedies under this Security Agreement, the costs and expenses incurred by
Secured Party in any manner or way with respect to the foregoing, shall be part
of the Obligations, payable by Debtor to Secured Party on demand.

 



5

 

 

3.13 Termination. This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the full and complete performance
and satisfaction and payment in full of all the Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted). Upon termination of this Security Agreement, Secured
Party shall also deliver to Debtor (at the sole expense of Debtor) such UCC
termination statements, certificates for terminating the liens on the Motor
Vehicles (if any) and such other documentation, without recourse, warranty or
representation whatsoever, as shall be reasonably requested by Debtor to effect
the termination and release of the Liens and security interests in favor of
Secured Party affecting the Collateral; provided, however, to the extent any
such terminations or releases require Secured Party to expend any sums in
terminating or releasing any such Liens, Secured Party may refrain from
terminating or releasing such Liens unless and until Debtor pays to Secured
Party the estimated cost, as reasonably determined by Secured Party, of
effectuating such terminations or releases.

 

3.14 Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Debtor for liquidation or reorganization, should Debtor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of Debtor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

3.15 Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time, and all of the Obligations, as so increased from time to time, shall be
and are secured hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Security
Agreement as of the date first above written.

 



  Debtor:         LEGALSIMPLI SOFTWARE, LLC         By: /s/ Sean Fitzpatrick  
Name:  Sean Fitzpatrick   Title: President         Agreed and accepted:        
Secured Party:         CONVERSION LABS PR LLC         By: /s/ Justin Schreiber  
Name:  Justin Schreiber   Title: President

 

 

 



 

